Per Curiam :
It was error, upon the facts of this case, to grant an injunction pending the appeal from the judgment dismissing the plaintiff’s *584complaint. The court, upon the trial, after full consideration, found tliat so much of the plaintiff’s building as stood upon Church street was a public nuisance. The effect of the order appealed from is to restrain a public officer from performing the duty imposed upon him by law, of removing obstructions to, or encroachments upon,, the streets of the city.
There may be cases where the court can properly suspend the-operation of its judgment.
That question we need not consider. But this was not such a case. ■ It was hardly a case where an injunction pendente lite could properly be granted. Certainly no such injunction would have been granted if the court could have known that, upon the trial, the complaint would be dismissed upon the merits.
The order should be reversed, with $10 costs, and disbursements-of the appeal, and the injunction and stay vacated.
Present — Davis, P. «L, Brady and Barrett, JJ.
Order reversed, and injunction and stay vacated.